In a negligence action to recover, damages for personal injury, plaintiff appeals from an “ order ” of the Supreme Court, Queens County, dated December 23, 1965, which, upon the court’s own motion, stated that a general preference in trial was not warranted. Appeal dismissed, with $10 costs and disbursements. The paper containing the ex parte decision is not an order appealable as of right (CPLR 5701, subd. [a]; Kirzon v. Marcus Corp., 18 A D 2d 906). Had an appeal been properly before us, we would have affirmed the disposition below on the merits. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.